NO. 12-20-00047-CR

                                  IN THE COURT OF APPEALS

                    TWELFTH COURT OF APPEALS DISTRICT

                                                TYLER, TEXAS

                                                                 §
 IN RE:
                                                                 §          ORIGINAL PROCEEDING
 THE STATE OF TEXAS
                                                                 §

                                            MEMORANDUM OPINION
                                                PER CURIAM
         On February 14, 2020, Relator, The State of Texas, filed a motion for emergency relief and
a petition for writ of prohibition seeking an order from this Court to prohibit Respondent, the
Honorable Jeffrey Lee Fletcher, Judge of the 402nd Judicial District Court in Wood County, Texas,
from conducting a hearing scheduled for February 18, 2020. Relators attached an email from
Respondent to Relators dated February 7. In the email, Respondent notified Relator that the
hearing was to determine the reason for “an increase in the number of writs filed by defendants in
custody for ninety days or more without having been indicted.” 1 In his email, Respondent stated
that he suspected that “[E]ither law enforcement does not have the investigative file ready on a
timely basis” or “the case sits without attention from a prosecutor after submission by law
enforcement” or “a combination of the two.”
         We granted an emergency stay of the proceedings and requested a response from
Respondent and any real parties in interest. 2 In his response, Respondent restated much of what



          1
            Subject to certain exceptions, a defendant who is detained in jail pending trial of an accusation against him
must be released either on personal bond or by reducing the amount of bail required, if the state is not ready for trial
of the criminal action for which he is being detained within 90 days from the commencement of his detention if he is
accused of a felony. See TEX. CODE CRIM. PROC. ANN. art. 17.151 Sec. 1(1) (West 2015).
         2
             This Court is aware of no specific real parties in interest.
was contained in his email and relayed that he cancelled the hearing and “no other hearings have
been rescheduled,” and that “[t]he [c]ourt will address this issue on a case by case going forward.”
         This Court, having considered the petition for writ of prohibition and the response,
concludes that this matter has been rendered moot because Respondent cancelled the complained-
of hearing and, consequently, a justiciable controversy no longer exists between the parties. See
In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (“A case becomes moot if a
controversy ceases to exist between the parties at any stage of the legal proceedings....”); State Bar
of Tex. v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable,
there must be a real controversy between the parties that will be actually resolved by the judicial
relief sought). Accordingly, the Court lifts the stay previously imposed by this Court and dismisses
this cause as moot. See TEX. R. APP. P. 52.8(a).
Opinion delivered April 8, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2020


                                         NO. 12-20-00047-CR


                                      THE STATE OF TEXAS,
                                             Relator

                                                      v.

                      THE HONORABLE JEFFREY LEE FLETCHER,
                                   Respondent


                                Appeal from the 402nd District Court
                                 of Wood County, Texas (Tr.Ct.No. )

                        ON THIS DAY came to be heard the petition for writ of prohibition filed
by the State of Texas; who is the relator in appellate cause number 12-20-00047-CV. Said petition
for writ of prohibition having been filed herein on February 14, 2020, and the same having been
duly considered, because it is the opinion of this Court that the writ should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of prohibition be, and
the same is, hereby dismissed as moot.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.